                IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



AMANDA HOSKINS and JONATHAN         )
TAYLOR,                             )
                                    )      Case No. 17-CV-84
         Plaintiffs,                )
                                    )      Hon. ROBERT E. WEIR
         v.                         )
                                    )      Mag. HANLY A. INGRAM
KNOX COUNTY, ET AL.,                )
                                    )      JURY TRIAL DEMANDED
         Defendants.




                           EXHIBIT 99
                        Case Supplement

                           10-10-1058
     I responded to a call to assist the Knox County detectives in a
death investigation case where Katherine Mills was found outside
her residence. I was notified on 12/22/10 when I came on duty at
0826 hours. I arrived at the scene at approximately 1000 hours. I
secured the scene as other officers went about the community
trying to locate witnesss. I observed a vehicle had stopped at the
residence across the street from- where I was located. I waved to
the driver to come over where I was and I asked him if he had any
information in reference to this case. The male identified himself
as Michael Crump, SSN                   , dab
        Mr. Crump stated that own 12/20/10 he drove by this
residence and he observed a blue car parked near the road in
front of the house. He states that he obsreved a white male
wearing a hooded camoflauge coat walking from the rear corner
of the residence towards the road. He states that the man had
tatoos on one or both of his hands.
    Mr. Crump states that he had not been living in the area very
long and if someone tried to call him and they could reach him, he
would call them back due to the fact that his wife was hearing
impaired and the only phone that they had was one that help her
communicate.

~       This interview was recorded on a digital recorder. The
recorder was let with the detectives.
    I cleared the scene at approximately 1227 hours and I spent
the rest of the day with other KSP personel in an attempt to locate



                                                             PL 014435
a blue vehicle in the Stinking Creek area. I cleared Knox county at
approximately 1550 hours and drove approximately 1 ½ hours
back to my residence in Harlan county.




Det. Michael H. Cornett U/406




                                                            PL 014436
